McKinney, J.:
This return is clearly insufficient. But it is objected here that the Sheriff’s bond produced below was merely certified by the clerk to be a true copy, without showing that it had ever been recorded. No exception on this point having been taken below, none can be here. In the cases where the failure to record has been held fatal, the fact was directly in issue and appeared affirmatively. The judgment below will be reversed, and the Court here proceeding to render such judgment as the Court below should have rendered, will give judgment against the Sheriff and his surities f or the amount of the execution. (1)

Judgment reversed.


 Union Bank v. Barnes et al., 10 Humph. 244, 246.